Citation Nr: 1827905	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-24 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a deviated septum.

2. Entitlement to an initial compensable disability rating for left plantar fasciitis.

3. Entitlement to an initial compensable disability rating for right plantar fasciitis.

4. Entitlement to an initial compensable rating for left shin splints (claimed as left leg and knee condition).

5. Entitlement to an initial compensable rating for right shin splints (claimed as right knee condition).

6. Entitlement to an initial compensable rating for cystitis, status post-bladder surgery with status post urolithiasis and lithotripsy.  




ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1985, and from March 1992 to September 2010.  The Board observes that the Veteran's DD-214 for his second period of active service is not of record, however, those dates of service have been independently verified and conceded by VA.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal presently rests with the RO in Atlanta, Georgia.  

The Board observes that the only VA Form 9 (Appeal to the Board of Veterans' Appeals) of record was submitted in July 2016, over two years after the statement of the case was issued.  Nonetheless, an April 22, 2016 correspondence to the Veteran indicates that a VA Form 9 was received in a timely fashion in 2014, but that the copy could not be located and requested the Veteran resubmit a new VA Form 9.  To the extent that VA has conceded that the original VA Form 9 was timely, the issues do not have any impediment to consideration by the Board.  

The issues of entitlement to compensable ratings for left and right plantar fasciitis, left and right shin splints, and cystitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the complete benefit of the doubt, the Veteran's deviated septum was acquired during his second period of active service.  


CONCLUSION OF LAW

The criteria for service connection of a deviated septum have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Given the positive outcome of the issue decided below, any failure on VA's part in satisfying its duty to notify and assist would constitute harmless error.  

Service Connection

The Veteran seeks service connection for a deviated septum.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).   Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection should be granted.  

The Veteran has a present diagnosis of an acquired deviated septum.  The Veteran's entrance examination from January 1992 does not list a deviated septum as a preexisting disability.  In fact, the Veteran's service treatment records do not show any evidence of a deviated septum until September 2009, when he reported difficulty sleeping with suspected sleep apnea, and was diagnosed with right nasoseptal deviation.  

The Veteran was afforded a VA examination in connection with his service-connection claim in August 2010.  The examiner diagnosed a deviated septum which existed for 15 years, which would put the date of onset approximately in 1995, during the Veteran second period of active service.

Although the available records do not show any specific trauma during service, the Veteran has reported that he sustained trauma twice to his nose while skiing during his second period of service, which resulted in pain and a bloody nose.  He stated that he did not seek treatment because he did not think the injury would warrant an emergency room visit.  Although the Veteran is not competent to provide an actual diagnosis of deviated septum based on these incidents, he certainly is competent, as a lay person, to report the injuries and subsequent observable symptoms,  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  

In light of the above, given that the Veteran's entrance examination did not record a deviated septum; and his acquired deviated septum was first diagnosed during active service; he has reported at least two traumatic incidents to his nose during active service; and an examiner has found that his deviated septum occurred during his second period of active service, the Board will afford the benefit of the doubt and grant service connection for that disability. 


ORDER

Service connection for deviated septum is granted.  


REMAND

Inasmuch as the Board regrets further delay in the adjudication of the claims remaining on appeal, additional development is necessary. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  When a claimant asserts that the severity of a disability has worsened since the most recent VA examination, a new examination should be conducted.  Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Once VA undertakes to provide an examination, it must ensure an adequate one.  The Veteran's initial examination took place in August 2010 and consisted of a general separation examination.  To the extent that that examination diagnosed bilateral plantar fasciitis and shin splints, the Board finds that further evaluation is necessary.  

Neither plantar fasciitis nor shin splints have a specific diagnostic code assigned to those disabilities.  Rather, they are rated by analogy, shin splints based on limitation of motion of the knee and leg, and plantar fasciitis based on limitation of motion of the feet.  Unfortunately, the August 2010 examination report does not provide adequate detail for the Board to rely upon in adjudicating the claim.  Particularly, the Veteran's leg and knee difficulties were reported to limit all activities, but the report was internally contradictory because  all movements were found to be within normal limits.  If there is, in fact, additional limitation, that must be assessed and discussed.  

The Veteran's plantar fasciitis requires the use of orthotics, but his VA Form 9 indicates other symptoms which he asserts are worse than those reported in the August 2010 examination report.  As such, the Board will remand these issues for new examinations.

Finally, the Board notes that the Veteran's September 2016 VA Form 9 indicates a worsening of symptoms or symptoms not identified in the August 2010 examination report, so a new examination should be conducted which addresses the present severity of that disability.  

The Board also notes that the July 2016 VA Form 9 indicates additional ongoing treatment such as cystoscopy or removal of bladder stones.  To the extent that any such records are not available, the Veteran should be given the opportunity to identify those records and VA should make all reasonable and necessary attempts to obtain them on his behalf.  38 C.F.R. § 3.159(c)(1) (2017).  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim, to include identification of any pertinent treatment records.  If the Veteran identifies any private treatment records, VA should make all reasonable attempts to obtain them.

2. Schedule the Veteran for a new VA examination in connection with his shin splint claims.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran's knees and legs and provide a thorough description of the Veteran's shin splint condition, to include any evidence of loss of flexion or extension, impairment of the tibia or fibula, genu recurvatum, dislocation of semilunar cartilage, impairment of the knee joint to include recurrent subluxation or lateral instability, or any evidence of ankylosis, if present.  To the extent possible, range of motion testing should be conducted in active and passive motion.  Discussion of limitation due to factors such as pain, weakness, fatigability, or instability should be included.  A discussion of any limitation due to reported flare-ups should be included in the examination report.  

3. Schedule the Veteran for a new VA examination in connection with his plantar fasciitis claims.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a thorough examination of the Veteran's feet and provide a thorough description of the present disability.  Specifically, the examiner should discuss any evidence of pronation, displacement or inward bowing of the tendo-achillis, displacement of the weight bearing line, pain on manipulation or use, requirement of orthotics, evidence of weak foot, evidence of claw foot (pes cavus), metatarsalgia, hallux valgus or rigidus, hammer toe, malunion of the tarsal or metatarsal bones, or a description of any other foot injuries.    Discussion of limitation due to factors such as pain, weakness, fatigability, or instability should be included.  A discussion of any limitation due to reported flare-ups should be included in the examination report.  

4. Schedule the Veteran for a new VA examination in connection with his cystitis claim.  The complete record should be made available to the examiner selected to conduct the examination.
The examiner should conduct a thorough examination of the Veteran and provide a thorough description of the Veteran's bladder disability.  Particularly, the examiner should note any evidence of voiding dysfunction, renal dysfunction, urinary frequency, obstructed voiding, or urinary tract infection.  
  
5. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respind before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


